Title: To John Adams from Richard Bland Lee, 14 February 1801
From: Lee, Richard Bland
To: Adams, John



Esteemed Sir,
Philadelphia Feby. 14th. 1801

When I left Virginia a vacancy in the Collectorship of Alexandria seemed to be expected. Should that event happen I requested some of my friends to nominate me to you as a candidate to supply it.
It was also expected that a government for the territory of Columbia would be adopted, which would include in its organization a judiciary System, consisting of one Judge & two associates—I took the liberty of requesting some friends to name me also as an Associate Judge.—Having been educated as a Lawyer, tho’ I never practiced, in consequence of being called into the service of my country at an early period of life, I may without vanity say that I consider myself as qualified to fill this office, and it is the one which I should prefer tho’ the first would probably be most lucrative.
I have sacrificd the prime years of my life in supporting that Government, which has been so wisely & prosperously administerd by your Predecessor & yourself.
Should there be no candidates whose sacrifices have been greater, & whose fitness shall be more unquestionable I trust that your excellency will not pass me by—
May you long live & enjoy that felicity which a mind conscious of its virtues, and the recollection of the most valuable services to your Country must produce—And yet see a Poeple, always so deer to you; recover from their present delusion, & ready to pay to your declining yeers the just tribute of gratitude.
I must beg your excellency to excuse this address, and remain assured that I am with sentiments of the highest veneration for your character yr. most obt Sert
Richard Bland Lee